United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 18-1744
                          ___________________________

                              United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

                                Robert Oscar Schultz,

                        lllllllllllllllllllllDefendant - Appellant.
                                         ____________

                      Appeal from United States District Court
                 for the Southern District of Iowa - Council Bluffs
                                  ____________

                               Submitted: May 23, 2019
                                 Filed: June 5, 2019
                                   [Unpublished]
                                   ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

       Robert Schultz appeals the amended judgment entered by the district court1 in
his criminal case following the grant of relief on one of the claims raised in his post-

      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
conviction proceeding under 28 U.S.C. § 2255. The district court vacated a
conviction and a concomitant concurrent sentence and $100 special assessment. For
reversal, Schultz argues that the district court was required to conduct a hearing
before taking this action. We disagree.

       Section 2255 gives district courts “broad and flexible remedial authority” to
correct a sentence as appropriate. See United States v. Harrison, 113 F.3d 135, 137
(8th Cir. 1997). In this case, the district court made statements at the original
sentencing hearing reflecting the court’s awareness of a potential, but likely
inconsequential, double jeopardy issue, given that the concurrent sentences were
triggered by a more serious offense. Under those circumstances, we reject Schultz’s
request to vacate the district court’s amended judgment and remand for a plenary
resentencing hearing. See United States v. Grimes, 702 F.3d 460, 469 (8th Cir.
2012); James v. United States, 476 F.2d 936, 937 (8th Cir. 1973) (per curiam).

      The judgment is affirmed.
                     ______________________________




                                        -2-